                                                                                         ij   •:     I '- ,'" 3



                             AFFIDAVIT IN SUPPORT OF AN                           ..· . t. 1:l.-~- :' __:.
                           APPLICATION UNDER RULE 41 FOR A
                                 WARRANT TO SEARCH                                     JUL 2 3 2021

I, Wesley Leatham, a Special Agent with the Federal Bureau of Investigati6°'tiEQ'WBI~ ., !Bi§'iftgt<f&~rt
                                                                              Eastern District of Tennessee
                                                                                      At l<noxvil\e
sworn, depose and state that:

                      INTRODUCTION AND AGENT BACKGROUND

        1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search wanant authorizing the examination of property, an

electronic device, which are cunently in law enforcement possession, and the extraction from

that property of electronically stored infmmation described in Attachment B.

       2.      I am a Special Agent with the Federal Bureau of Investigation ("FBI") and have

been so employed since April 2009. I am an "Investigative or Law Enforcement Officer" within

the meaning of Section 2510(7) of Title 18, United States Code; that is, an officer of the United

States who is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in Section 2516 of Title 18, United States Code.                 My primary duties and

responsibilities involve the investigation of violations of federal law including violent crime as

found in Title 18 of the United States Code, and the Controlled Substances Act as found in Title

21 of the United States Code. I am cunently assigned to the Knoxville Field Office of the FBI

and am assigned to the Violent Crime Squad/Safe Streets Task Force. During my tenure as an

FBI Special Agent, I have investigated numerous crimes including, but not limited to, bank

robbery, carjacking, violent gangs and organized crime, kidnapping, and fugitive investigations.

More specifically, I have conducted physical surveillance, executed search wanants, analyzed

phone and internet records, and arrested criminal suspects. I have also spoken to confidential

human sources, suspects, defendants, witnesses, and other experienced investigators concerning




  Case 3:21-mj-02025-HBG Document 2 Filed 03/04/21 Page 1 of 8 PageID #: 4
the methods and practices of the criminal element. I have received training and have experience

in interviewing and interrogation techniques, arrest procedures, evidence collection, search and

seizure, search warrant applications, and various other crimes and investigative techniques. Prior

to joining the FBI, I was a State Trooper with the Utah Highway Patrol for approximately nine

(9) years, and have over twenty-one (21) years of experience as a law enforcement officer.

       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

                IDENTIFICATION OF THE DEVICES TO BE EXAMINED

       4.      The prope1iy to be searched is:

            a. Phone recovered from a residence that Alexander James Thomas was an-ested

               from, further described below:

                   1.   Black Motorola Android Cell Phone ("TARGET DEVICE"). The

                        TARGET DEVICE is in FBI Custody and cun-ently located in a secure

                        law enforcement facility in the Eastern District of Tennessee. FBI received

                        the cell phone from state law enforcement on or about February 9, 2021.

       5.      The applied-for wan-ant would authorize the forensic examination of the Device

for the purpose of identifying electronically stored data particularly described in Attachment B.

                                      PROBABLE CAUSE

       6.      On or about January 26, 2021, in the Eastern District of Tennessee, Federal

United States Marshals, along with state and local law enforcement officers attempted to serve

an atTest warrant on Alexander James Thomas ("THOMAS") at a home in Knoxville. The arrest

warrant stemmed from charges in New York. Law enforcement officers repeatedly banged on

the door of the home, announced that they were law enforcement, and then after opening the

                                                 2



  Case 3:21-mj-02025-HBG Document 2 Filed 03/04/21 Page 2 of 8 PageID #: 5
door, attempted to enter the home. Two United States Marshals attempted to enter the home first.

The first Marshal was carrying a shield, while the second Marshal had a rifle. As they

approached the open front door, the Marshal carrying a rifle saw THOMAS standing with a

handgun in his hand pointing the handgun towards the Marshals. The Marshal carrying the shield

was able to see a handgun in the hand of THOMAS through a window in the shield. The Marshal

with the rifle opened fire but did not strike THOMAS. THOMAS fled into a back area of the

home and the Marshals retreated from the dangerous situation to a perimeter around the home.

Eventually, after a considerable amount of time had passed, THOMAS exited the home and was

arrested.

        7.    Before THOMAS was arrested, after the initial confrontation, and while he was

still inside the house, THOMAS filmed and posted several videos to a social media platform

stating that law enforcement wanted him to come outside, and that they had shot at him.

THOMAS was seen in these videos holding a handgun and occasionally pointing the handgun at

the camera. A screenshot is shown below:




                                               3



  Case 3:21-mj-02025-HBG Document 2 Filed 03/04/21 Page 3 of 8 PageID #: 6
        8.      After THOMAS was arrested, law enforcement searched the house, pursuant to a

search warrant that authorized the seizure of cell phones, among other items, and found a loaded

handgun inside the house. Law enforcement also found a large amount of powder that proved to

be, after a lab test, at least 400 grams of a mixture and substance that contained fentanyl, along

with scales, probable cutting agent, and small plastic bags. The handgun found in the home

appeared to match the handgun THOMAS was holding in the videos he posted to social media.

At least one round of 9mm ammunition, found in the handgun, was not manufactured in the state

of Tennessee and thus moved in interstate commerce.

       9.       The TARGET DEVICE was found inside the house as well. It was the only cell

phone discovered in the house.

       10.      Based on my training and experience, I know that drug traffickers commonly use

their cellphones to conduct their drug trafficking business. Drug traffickers communicate with

potential suppliers, customers, and co-conspirators about the day to day to operations.

Moreover, items on cell phones other than communications frequently prove to contain

admissible evidence establishing possession and use of a particular device, including

photographs, videos, contact lists, location data, and other information about a drug trafficker. In

this case, we know that THOMAS used a cell phone to post videos regarding his standoff with

law enforcement to a social media site during the standoff.

                                      TECHNICAL TERMS

       11.      Based on my training and experience, I use the following technical terms to

convey the following meanings:


             a. Wireless telephone:    A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication
                                                 4



  Case 3:21-mj-02025-HBG Document 2 Filed 03/04/21 Page 4 of 8 PageID #: 7
         through radio signals.    These telephones send signals through networks of

         transmitter/receivers, enabling communication with other wireless telephones or

         traditional "land line" telephones. A wireless telephone usually contains a "call

         log," which records the telephone number, date, and time of calls made to and

         from the phone.       In addition to enabling voice communications, wireless

         telephones offer a broad range of capabilities. These capabilities include: storing

         names and phone numbers in electronic "address books;" sending, receiving, and

         storing text messages and e-mail; taking, sending, receiving, and storing still

         photographs and moving video; storing and playing back audio files; storing

         dates, appointments, and other information on personal calendars; and accessing

         and downloading information from the Internet. Wireless telephones may also

         include global positioning system ("GPS") technology for determining the

         location of the device.

      b. Digital camera: A digital camera is a camera that records pictures as digital

         picture files, rather than by using photographic film.     Digital cameras use a

         variety of fixed and removable storage media to store their recorded images.

         Images can usually be retrieved by connecting the camera to a computer or by

         connecting the removable storage medium to a separate reader.          Removable

         storage media include various types of flash memory cards or miniature hard

         drives. Most digital cameras also include a screen for viewing the stored images.

         This storage media can contain any digital data, including data umelated to

         photographs or videos.



                                          5



Case 3:21-mj-02025-HBG Document 2 Filed 03/04/21 Page 5 of 8 PageID #: 8
      c. GPS: A GPS navigation device uses the Global Positioning System to display its

         cun-ent location. It often contains records the locations where it has been. Some

         GPS navigation devices can give a user driving or walking directions to another

         location. These devices can contain records of the addresses or locations involved

         in such navigation.     The Global Positioning System (generally abbreviated

         "GPS") consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

         contains an extremely accurate clock. Each satellite repeatedly transmits by radio

         a mathematical representation of the cmTent time, combined with a special

         sequence of numbers. These signals are sent by radio, using specifications that

         are publicly available. A GPS antenna on Earth can receive those signals. When

         a GPS antenna receives signals from at least four satellites, a computer connected

         to that antenna can mathematically calculate the antenna's latitude, longitude, and

         sometimes altitude with a high level of precision.

      d. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

         for storing data (such as names, addresses, appointments or notes) and utilizing

         computer programs.      Some PDAs also function as wireless communication

         devices and are used to access the Internet and send and receive e-mail. PDAs

         usually include a memory card or other removable storage media for storing data

         and a keyboard and/or touch screen for entering data. Removable storage media

         include various types of flash memory cards or miniature hard drives.         This

         removable storage media can store any digital data. Most PDAs run computer

         software, giving them many of the same capabilities as personal computers. For

         example, PDA users can work with word-processing documents, spreadsheets,

                                          6



Case 3:21-mj-02025-HBG Document 2 Filed 03/04/21 Page 6 of 8 PageID #: 9
                and presentations. PDAs may also include global positioning system ("GPS")

                technology for dete1mining the location of the device.

       12.      Based on my training, experience, and research, I believe that the TARGET

DEVICE has capabilities that allows it to serve as a wireless telephone, digital camera, GPS

navigation device, and PDA. In my training and experience, examining data stored on devices of

this type can uncover, among other things, evidence that reveals or suggests who possessed or

used the device.


                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       13.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device.         This information can

sometimes be recovered with forensics tools.

       14.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted p01iion of a

                file (such as a paragraph that has been deleted from a word processing file).

       15.      Nature of examination.      Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but
                                                 7



  Case 3:21-mj-02025-HBG Document 2 Filed 03/04/21 Page 7 of 8 PageID #: 10
not limited to computer-assisted scans of the entire medium, that might expose many paiis of the

device to human inspection in order to detennine whether it is evidence described by the wanant.

       16.     Manner of execution. Because this warrai1t seeks only pe1mission to examine a

device already in law enforcement's possession, the execution of this wanant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

                                             CONCLUSION

       17.     I submit that this affidavit suppo1is probable cause for a search warrant

authorizing the exainination of the Device described in Attachment A to seek the items described

in Attachment B.


                                                     Respectfully submitted,

                                                       LH rdil_
                                                     SA WESLEY LEATHAM
                                                     FBI


                          !b / ,
       Subscribed and sworn to before me
       on March 4, 2021
             (b/Lu_ea-            ~r~
       H. BRUCE GUYTON     '
       UNITED STATES MAGISTRATE JUDGE




                                                 8



 Case 3:21-mj-02025-HBG Document 2 Filed 03/04/21 Page 8 of 8 PageID #: 11
